Appeal from an order of the Supreme Court, Oneida County (Anthony F. Shaheen, J.), entered December 9, 2010. The order, among other things, determined that respondent lacked the capacity to make a reasoned decision concerning his own treatment and adjudged that medication may be administered to respondent over his objection.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Memorandum: Respondent appeals from an order granting the application of petitioner seeking authorization to administer medication to respondent over his objection. The order has since expired, rendering this appeal moot, and this case does not fall within the exception to the mootness doctrine (see Matter of Rene L., 27 AD3d 1136 [2006]; Matter of McGrath, 245 AD2d 1081 [1997]). Present — Smith, J.P, Fahey, Lindley and Martoche, JJ.